DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “X.mp2p-ocmp: proposed modification for time-synchronized multimedia streaming”, International Telecommunication Union, Telecommunication Standardization Sector Study Period 2017-2020, E-Meeting, September 2-6, 2019.

Regarding claim 1, Lee teaches a method for selecting and receiving a stream in a multimedia streaming service (i.e., Figure A-4), comprising: 
receiving, by a receiving apparatus, an index file for a channel from an index server (i.e., the index server sends session information to the peer, page 6), wherein the index file includes information on a start time of first streaming (i.e., init-date, and int-time  attributes in the session information, page 6); 
 calculate time difference, a peer compares the time information when the initial stream was generated with its current time, page 6); and 
selecting, by the receiving apparatus, a fragment including a stream to be received among a plurality of fragments in which multimedia streams are divided (i.e., the peer selects a fragment to receive, page 7), and 
requesting the selected fragment (i.e., request fragment(s) from the selected one, Figure 4-A and page 6).

Regarding claim 2, Lee teaches the method of claim 1, wherein the start time of the first streaming is related to a time when a first multimedia stream is generated (i.e., page 6) and the information on the start time of the first streaming includes a time and date when the first multimedia stream is generated and additionally includes standard time information (i.e., page 6), wherein the obtaining of a time difference comprises obtaining the time difference based on the current time of the receiving apparatus and the time and date when the first multimedia stream is generated (i.e., pages 6-7).

Regarding claim 3, Lee teaches the method of claim 1, wherein the selecting of a fragment comprises: analyzing current status of fragments based on the time difference, selecting a fragment to be received by the receiving apparatus based on a result of the analyzing, and requesting the selected fragment (i.e., Figures 4-A and 5_A and page 7).

Regarding claim 4, Lee teaches the method of claim 3, wherein the analyzing of the current status represents analyzing, among the fragments of the multimedia streams 
Regarding claim 6, Lee teaches the method of claim 4, wherein the index file further includes a key frame generation period in units of frames and a number of frames per second of the multimedia streams, wherein the analyzing of the current status comprises: obtaining a fragment generation period in units of time by dividing the key frame generation period in units of frames by the number of frames per second (i.e., pages 6-7); and determining the latest fragment based on the time difference and the fragment generation period in units of time (i.e.,  pages 6-7).
Regarding claim 7, Lee teaches the method of claim 3, wherein the selecting a fragment to be received by the receiving apparatus comprises selecting, as a fragment to be received by the receiving apparatus, a fragment that includes a stream as close as possible to the latest stream generated by a seed, wherein the fragment including the stream is played from the time when the receiving apparatus selects and receives the fragment to the end of a service (i.e., pages 7-8).
Regarding claim 8, Lee teaches the method of claim 4, wherein the selecting a fragment to be received by the receiving apparatus comprises selecting the fragment to be received based on an available downlink bandwidth of the receiving apparatus and a bitrate of multimedia streams included in the index file (i.e., pages 7-8).
Regarding claim 9, Lee teaches the method of claim 8, wherein the selecting a fragment to be received by the receiving apparatus comprises selecting a fragment generated before the latest fragment as the fragment to be received when the available downlink bandwidth is less than a value of the bitrate (i.e., pages 7-8).

Regarding claim 10, Lee teaches the method of claim 8, wherein the selecting a fragment to be received by the receiving apparatus comprises selecting the fragment to be received by additionally considering a fragment delivery time, a fragment processing time, and a playback time when the available downlink bandwidth is greater than a value of the bitrate (i.e., pages 7-8).
Regarding claim 11, Lee teaches the method of claim 10, wherein the selecting a fragment to be received by the receiving apparatus comprises selecting the latest fragment as the fragment to be received when a time obtained by adding a fragment delivery time and a fragment processing time of a fragment transmitted after the latest fragment has a lesser predetermined value than a time obtained by adding a fragment delivery time and a fragment processing time of the latest fragment (i.e., Figure 6-A).

Regarding claims 12-19, those claims recite an apparatus for performing method claims 1-3, 5, 6, and 8-11, discussed above, same rationale of rejections is applied.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441